ACCEPTED
                                                                        03-14-00737-CV
                                                                               4833576
                                                              THIRD COURT OF APPEALS
                                                                         AUSTIN, TEXAS
                                                                    4/9/2015 4:35:37 PM
                                                                      JEFFREY D. KYLE
                                                                                 CLERK
                     No. 03-14-00737-cv
            _____________________________________
                                                    FILED IN
                  IN THE THIRD COURT OF APPEALS
                                             3rd COURT OF APPEALS
                        AUSTIN, TEXAS            AUSTIN, TEXAS
                                             4/9/2015 4:35:37 PM
            _____________________________________
                                                   JEFFREY D. KYLE
                                                        Clerk
      CHASE CARMEN HUNTER, APPELLANT/PLAINTIFF v. DAVID
     MATTAX1 IN HIS OFFICIAL CAPACITY AS COMMISSIONER OF
      INSURANCE, AND THE TEXAS DEPARTMENT OF INSURANCE,
                     APPELLEES/DEFENDANTS


        APPELLANT’S REPLY BRIEF WITHOUT ORAL ARGUMENT


    From Cause D-1-GN-13001957 In The 250th District Travis

     County, Texas, The Honorable John K. Dietz Presiding

                               Chase Carmen Hunter, pro se
                               340 S. Lemon Ave. #9039
                               Walnut, CA 91789
                               Telephone: 707-706-3647
                               Facsimile: 703-997-5999
                               Chase_Hunter@yahoo.com




1
 Texas Rule of Appellate Procedure 7.2(a): Substitution: Eleanor
Kitzman was named as one intended initial “Defendant” but her
term as Commissioner of Insurance ended on about May 30, 2013.
Her successor was unknown.    “John/Jane Doe in his/her official
capacity as interim commissioner of insurance or commissioner of
insurance”    was added to the initial petition as a second
intended “Defendant”. Later, Julia Rathgeber was appointed to
replace Eleanor Kitzman and “Julia Rathgeber” was added to this
lawsuit in place of “John/Jane Doe”.       David Mattax recently
replaced   Julia   Rathgeber   in   the  official   capacity   as
Commissioner of Insurance. Both “Eleanor Kitzman” and      “Julia
Rathgeber” have been replaced by “David Mattax”.
CERTIFICATION.

I, Chase Carmen Hunter, state under penalty of perjury

that    the    following      facts    and    argument      are   true   and

correct.


                      April 9, 2015

STATEMENT OF THE CASE.

1.This petition for appeal (“Appeal”) addresses very

  simple issues.

2.In    June    2013,    Hunter       filed       an   Original   Verified

  Motion To Proceed In Forma Pauperis (“Motion IFP”) in

  the    Travis      County    Texas        District    Court     (“TCTDC”)

  along       with   her      Original       Verified       Petition     for

  Declaratory Judgment (“Pet DJ”).

3.Pursuant to Texas Rule of Civil Procedure (“TRCP”)

  145a, The Clerk of the TCTDC was required to issue

  citations upon receipt of Hunter’s Motion IFP.                         But

  she did not.

4.Subsequently,         Hunter    filed       a    Motion   to    Reinstate

  (“MTR”). The TCTDC was required to hold a hearing

  pursuant to TRCP 165a(3) and did not.



                                      -2-
5.This is reversible error because the outcome would be

  very different if the TCTDC had complied with TRCP

  165a(3):     a hearing on the MTR would establish that

  the     record    proves       that       Hunter     made    many,    many

  attempts to get the TCTDC Clerk to perform required

  ministerial duties and to get the TCTDC to perform

  required ministerial duties.                  No reasonable person

  could     agree    that     Hunter’s        lawsuit     was    correctly

  dismissed         for     “want      of     prosecution”      under    the

  circumstances      when       the    TCTDC    Clerk    and    the     TCTDC

  abandoned    many       significant         TRCP’s    (and    abandoned,

  inter     alia,    the     United         States     Constitution      Due

  Process    Clause)      and    blocked       Hunter’s       lawsuit   from

  moving forward.

6.Texas Rule of Appellate Procedure (“TRAP”) 44.1(a)

  states that “[n]o judgment may be reversed on appeal

  on the ground that the trial court made an error of

  law unless the court of appeals concludes that the

  error     complained       of:        (1)    probably        caused    the

  rendition of an improper judgment; or (2) probably

  prevented the appellant from properly presenting the


                                      -3-
  case to the court of appeals.”           The record shows that

  both TRAP 44.1(a)(1) and (2) apply to this appeal.

7.The    Appellee     Brief    (“Appee     Brief”)        defends   the

  dismissal order (i.e. August Order) using the only

  defense the Appellees could have asserted if they had

  filed a response to Hunter’s MTR in the TCTDC and if

  they   had   appeared   at    a     hearing    pursuant     to    TRCP

  165a(3).

8.When Hunter filed her MTR in the TCTDC in September

  2014, Hunter served her MTR upon the Appellees and

  Cynthia Morales, their legal counsel.               The Appellees

  were permitted by TRCP to file a response to Hunter’s

  MTR and were permitted to schedule a hearing on the

  MTR.   But they did not.

9.They   therefore     waived    their    right      to    assert   any

  defense of Hunter’s MTR for the first time in this

  appellate record.

10. Please,    take    judicial       notice    of   the    underlying

  record because it shows that the Appellees did not

  participate in the lawsuit in the TCTDC.                    However,

  please, take judicial notice of Texas Third Court of


                                -4-
  Appeals (“TTCA”) case 03-13-00468-CV which shows that

  the Appellees participated in that case which arose

  from this TCTDC case.          They filed a response in TTCA

  case    03-13-00468-CV    on     about    September   20,   2013.

  Therefore, the Appellees had actual knowledge of this

  TCTDC case since July 2013, when Hunter filed TTCA

  case 03-13-00468-CV.       The Appelees refused to defend

  this lawsuit it in the TCTDC.

11. The Appellees cannot use the Appee Brief to make a

  record for the first time of how they would have

  defended the MTR in the TCTDC if they had defended

  the MTR in the TCTDC.

12. Waiver is an intentional relinquishment of a known

  right     or     intentional    conduct     inconsistent    with

  claiming that right. See Palladian, 165 S.W.3d at 434;

  see also Jernigan v. Langley, 111 S.W.3d 153, 156

  (Tex.2003); Sun Exploration & Prod. Co. v. Benton,

  728 S.W.2d 35, 37 (Tex.1987).

NO STANDING AND WAIVER TO DEFEND THE TCTDC CLERK

13. Further, the Appee Brief defends the TCTDC Clerk’s

  actions    and    inactions,    and   the   Appellees   have   no


                                 -5-
  standing    or     right    to     do       so.    The    Appellees        are   a

  governor        appointee    and         a    state       agency       and    are

  represented by the Texas Attorney General. The TCTDC

  Clerk is a publicly-elected official. Please, take

  judicial    notice.        The     Texas          Constitution        does    not

  establish the Texas Attorney General as the legal

  counsel    to     publicly-elected             officials.            See     Texas

  Constitution Article 4, Section 22.

14. Also, the record in TTCA case 03-13-00468-CV shows

  that the clerk of this court sent a letter dated

  September 6, 2013, to the TCTDC Clerk requesting that

  the   “District      Clerk’s       Office”          file      a    response      to

  Hunter’s petition for a writ of mandamus. See Exhibit

  A.      The “District Clerk’s Office” did not file a

  response. Please, take judicial notice.                              Therefore,

  the     TCTDC    Clerk’s     Office           knowingly           defaulted      on

  Hunter’s        petition     for        a     writ       of       mandamus    and

  therefore       admitted    that        the       TCTDC    Clerk      violated,

  among    other     things,       TRCP        145a,    and     admitted        that

  Hunter did not agree by telephone to pay the TCTDC

  Clerk’s filing fee.


                                     -6-
15. Even if the Appellees had a right to defend the

  TCTDC Clerk’s action and inaction as described in

  this record, the Appellees waived their right, if any,

  to defend the TCTDC Clerk.              If the Appellees wanted

  to assert any right to defend the TCTDC Clerk, they

  were required to do so in September 2013, in TTCA

  case 03-13-00468-CV. But they did not. See ¶ 12 above

  for citation on “waiver”.

NOTWITHSTANDING THE FACT THAT THE UNDERLYING RECORD AND

TTCA CASE 03-13-00468-CV ESTABLISH THAT THE APPELLEES

WAIVED THEIR RIGHT TO DEFEND HUNTER’S MTR FOR THE FIRST

TIME IN THIS APPEAL, HUNTER FURTHER REPLIES AS FOLLOWS:



FIRST FALSE AND FRAUDULENT POINT MADE IN APPEE BRIEF

16. Page     ii    of    Appee    Brief     falsely     states   that

  Appellant’s      Brief    (“Appnt     Brief”)      seeks    mandamus

  relief; falsely implying that Hunter is somehow not

  entitled    to    mandamus     relief    in   a    direct   appeal.

  However,        TRAP   44.1    specifically       permits   mandamus

  relief: “If the error affects part of, but not all,

  the matter in controversy and that part is separable


                                  -7-
  without unfairness to the parties, the judgment must

  be reversed and a new trial ordered only as to the

  part affected by the error.” (mandamus relief shown

  with double underline). TRAP 44.4 also specifically

  permits        mandamus    relief:        “(b)     Court     of     Appeals

  Direction if Error Remediable. If the circumstances

  described in (a) exist, the court of appeals must

  direct    the     trial    court     to    correct     the    error.     The

  court     of     appeals    will         then    proceed     as    if    the

  erroneous action or failure to act had not occurred.”

17. The Appnt Brief asks that this Court “grant this

  petition”. See Appnt Brief ¶ 33, request (1).

18. This court can grant this petition for appeal and

  direct the lower court to perform ministerial duties,

  as it did in an order this Court entered on January

  21,     2015    (“January     Order”).          Also   TRAP       43.2   (d)

  explicitly authorizes this Court to “remand the case

  for further proceedings” which constitutes mandamus

  relief.

19. This Court has already sua sponte granted Hunter

  mandamus relief in its January Order.


                                     -8-
20. The Appee Brief erroneously relies upon Pinnacle

  Gas   Treating,      Inc.    v.     Read,      13 S.W.3d 126,    127

  (Tex.App.-Waco 2000, no pet.) and falsely states that

  the court in Pinnacle Gas Treating, Inc. held that a

  party   could   not    seek       mandamus     relief     in   a   direct

  appeal. See p. 9 of Appee Brief. The truth is that

  this Pinnacle Pinnacle Gas Treating, Inc. appeal was

  dismissed     because       the     appeal      was     interlocutory.

  See Pinnacle Gas Treating, Inc. v. Read, 13 S.W.3d
126, 127 (Tex.App.-Waco 2000, no pet.).                   Further, the

  Appee Brief erroneously relies upon Brown v. Burks,

  01-10-000219-cv, 2001 WL 2418475, at *2, n.1(Tex. App.

  -   Houston   [1st     Dist.]      May   25,    2011,     no   pet.)   to

  falsely state that the Brown v. Burks court could not

  consider an attempted appeal as a writ of mandamus.

  See p. 9 of Appee Brief.            The truth is that the Brown

  v. Burks court denied the appeal because it was an

  unauthorized interlocutory appeal: it was an appeal

  of non-final order(s).

21. Therefore,      it   is    obvious        that    the   Appee    Brief

  contains blatant and intentional false statements in

                                    -9-
  p. ii and p. 9 and in any other part that claims that

  this Court should not grant mandamus relief.

SECOND FALSE AND FRAUDULENT POINT MADE IN APPEE BRIEF

22.     The Appee Brief falsely claims that Hunter’s NOA

  was untimely.

23.     The    Appellees      waived        any       defense      based   on

  untimeliness of Hunter’s NOA. The Appellees did not

  promptly       assert    the   defense         of    untimeliness.       The

  Appellees’ only immediate objection to Hunter’s NOA

  was    a    contest     (“Contest”)       of     Hunter’s       Motion   IFP

  which Appellees filed erroneously with this court in

  about December 2014.           (TRCP requires such a Contest

  to be filed in the TCTDC.) Waiver is an intentional

  relinquishment of right. See Palladian, 165 S.W.3d at

  434; see also Jernigan v. Langley, 111 S.W.3d 153,

  156 (Tex.2003); Sun Exploration & Prod. Co. v. Benton,

  728 S.W.2d 35, 37 (Tex.1987) which establish that the

  Appellees waived their right to assert the defense of

  untimeliness.

THIRD    FALSE    AND     FRAUDULENT       POINT      MADE   IN    THE   APPEE

BRIEF


                                  - 10 -
24. Appee Brief contains a false statement on page 1 in

  which it states that Hunter “advances no argument nor

  provides any authority in support of her contention

  that such order should be reversed”. See Appee Brief

  p. 1.

25. The      Appnt       Brief        establishes        that        the    TCTDC

  abandoned the U.S. Constitution Due Process Clause

  and     state    laws        and    refused      to    perform       required

  ministerial duties in the underlying lawsuit.                               As a

  result,     Hunter’s         underlying         lawsuit      did    not     move

  forward.           Subsequently,               the     underlying         court

  performed        the    discretionary            ministerial         duty     of

  dismissing       Hunter’s          lawsuit      only   because       Hunter’s

  lawsuit     did        not     move       forward      (i.e.        “want     of

  prosecution”).         These       are    reversible        errors       because

  without     these       errors,        the     final       result    of     this

  lawsuit would be significantly different: it would

  not have been dismissed for want of prosecution. And

  if    it   was     dismissed        for       want    of    prosecution;       a

  hearing on Hunter’s MTR would have resulted in the

  TCTDC reinstating Hunter’s lawsuit.


                                       - 11 -
26. Appnt Brief establishes on pages 8 and 9 that the

  underlying   court    refused        to    hold   a   hearing       on

  Hunter’s   Motion    To   Reinstate       (“MTR”);    and    such   a

  hearing is required pursuant to TRCP 165a(3).

27. It is reversible error that the TCTDC, inter alia,

  failed to conduct the required hearing on Hunter’s

  MTR.

FOURTH FALSE AND FRAUDULENT POINT MADE IN THE APPEE

BRIEF

28. Page 2 of Appee Brief falsely states that “[t]his

  Court has previously heard and denied such requests

  for    [mandamus]    relief      in       Appellant’s       mandamus

  proceeding, In re Chase Carmen Hunter, No. 03-13-

  00468-CV”.

29. This is a false statement for many reasons. This

  court’s case 03-13-00468-CV was a petition for a writ

  of mandamus that was filed in about July 2013.                  This

  present case is a petition for appeal that was filed

  in about November 2014.       The issues have changed from

  July 2013 to November 2014.               The issues may look

  similar, and they may or may not be similar. But the


                              - 12 -
  look       of   similarity    does         not   establish      that   the

  requests for relief in this appeal are barred.

30. And       even    if    such      requests       for     relief      were

  previously “heard and denied” in this court’s case

  03-13-00468-CV, the legal standards for a petition

  for    a    writ   of    mandamus      (this     court’s   case     03-13-

  00468-CV) and for a petition for appeal (this court’s

  case       03-14-00737-CV)       are       not   the   same.      As   one

  example of the difference, a petition for a writ of

  mandamus seeks relief regarding required ministerial

  judicial duties; whereas a petition for appeal has a

  much broader scope of available relief.                        As another

  example, a petition for a writ of mandamus requires

  that the petitioner have no other remedy available;

  whereas, a petition for appeal is no so restricted.

  In fact, Hunter has a guaranteed right to file this

  petition for appeal.             The same issues presented in

  such petition for a writ of mandamus may be presented

  again in a petition for appeal after an appealable

  order is entered.




                                    - 13 -
31. The second       paragraph on          page 9     of Appee      Brief,

  which carries over to page 10, is irrelevant to this

  petition for appeal. This is a petition of appeal of

  the   TCTDC    order    dated    August      25,    2014.        And   the

  issues regarding the TCTDC’s Clerk refusal to perform

  ministerial duties is subordinate to the main issue

  which is the petition for appeal of the August Order.

  However,      if   this     court        grants    this    appeal      and

  reverses the August Order, the TCTDC Clerk and TCTDC

  judges   will      likely   continue        to    refuse    to   perform

  ministerial duties; and the underlying lawsuit will

  continue to stagnate absent the granting of mandamus

  relief. But first and foremost, this is a petition

  for appeal of the August Order.                   It is this court’s

  sole discretion to grant mandamus relief.                        However,

  in the interest of judicial economy, if this court

  reverses the August Order and does not grant mandamus

  relief, Hunter will likely need to appeal a second

  subsequent      TCTDC     dismissal       order    which    the     TCTDC

  could enter a second time on the basis of “want of

  prosecution” arising only from the TCTDC and TCTDC


                                  - 14 -
  Clerk’s failure to perform ministerial duties, and

  not due to any fault of Hunter’s.

32. Morales’ statement on page 9 of Appee Brief which

  states that “there is no evidence in the record that

  Appellant     filed   an    actual         petition    for    writ    of

  mandamus against the clerk in the trial court which

  was not ruled on by the district court judge ---

  instead, she filed a motion seeking such relief...”

  is without logic. See Appee Brief p. 9. On page 3 of

  the Appee Brief, Morales states that Hunter “filed a

  document    entitled,      ‘Verified        Motion    Directly     Filed

  With Judge John K. Dietz for Writ of Mandamus And

  Prohibition     Directed          To      the     Honorable        Amalia

  Rodriguez-Mendoza,       Clerk       of    the    District    Court   of

  Travis     County     Texas’.          CR83-97”        It     is     well

  established that a pleading filed with a court is

  classified based on the relief requested. Therefore,

  a reasonable person would conclude that a “motion

  filed    [directly      with        the     judge]     seeking       such

  [mandamus]     relief”      is     a      “petition    for    writ    of

  mandamus”.     Further, there may not always be a record


                                   - 15 -
 in    the   TCTDC’s   “clerk’s        record”   of    motions   and

 petitions    filed    directly       with   Judge    Dietz   because

 such motions and petitions are not filed with the

 TCTDC Clerk but are filed directly with the judge and

 a judge may not accept such documents for filing:

      “When a district clerk refuses to accept a pleading
      presented for filing, the party presenting the
      document may seek relief by filing an application
      for writ of mandamus in the district court. TEX.
      GOV'T CODE § 24.011. However, that is not likely to
      help the relator here. If the district clerk
      refused to file a writ of mandamus against the
      prison official, the district clerk is not likely
      to accept a writ of mandamus filed against her
      office. When a district clerk refuses to accept a
      pleading for filing, the party should attempt to
      file the pleading directly with the district judge,
      explaining in a verified motion that the clerk
      refused to accept the pleading for filing. TEX.R.
      CIV. P. 74. Should the district judge refuse to
      accept the pleading for filing, this Court would
      have jurisdiction under our mandamus power to
      direct the district judge to file the pleading.”
      see In re Bernard, 993 S.W.2d 453, 454-544 (Tex.
      App.-Houston     [1st     Dist.]     1999,    orig.
      proceeding)(O’Connor, J., concurring.)

33. Take notice that In re Bernard uses the phrases

 “application for writ of mandamus”, “refused to file

 a writ of mandamus”, and “verified motion that the

 clerk refused to accept the pleading for filing” and

 does not indicate that mandamus relief directed to

                             - 16 -
  the TCTDC Clerk can only be considered by the TCTDC

  if Hunter’s document sent directly to Judge Dietz

  used    the    specific    phrase,           “petition     for     writ   of

  mandamus”. see In re Bernard, 993 S.W.2d 453, 454-544

  (Tex.     App.-Houston          [1st         Dist.]        1999,     orig.

  proceeding)(O’Connor, J., concurring.)

34. Because the record shows that Judge Dietz did not

  inform Hunter of whether or not he “accepted [her]

  pleading for filing”, it is possible that Hunter’s

  motions and petitions filed directly with Judge Dietz

  were not accepted for filing.

35. But    the    record     proves         that   Judge    Dietz    ignored

  Hunter’s request for mandamus relief directed to the

  TCTDC Clerk (regardless of whether such requests were

  classified as a motion or a petition). And it is

  irrelevant      if    Hunter’s      document       sent     directly      to

  Judge    Dietz       was   titled          “petition      for     writ    of

  mandamus”      (as    Morales      contends        was     required)      or

  titled “application for writ of mandamus”, “writ of

  mandamus”,      or   “verified       motion”       which    are    phrases

  established in In re Bernard. see In re Bernard, 993


                                   - 17 -
  S.W.2d 453, 454-544 (Tex. App.-Houston [1st Dist.]

  1999, orig. proceeding)(O’Connor, J., concurring.)

36. Further, whether or not “there is [no] evidence in

  the record that Appellant filed an actual petition

  for writ of mandamus against the clerk in the trial

  court which was not ruled on by the district court

  judge --- instead, she filed a motion seeking such

  relief...” is irrelevant to Hunter’s Appeal of the

  August Order because the August Order is appealable

  and is being appealed. And the issues regarding “the

  petition for writ of mandamus against the clerk” are

  not the direct subject of the August Order.                      The fact

  that the TCTDC refused to hold a hearing required

  pursuant   to    165a(3)    is      the     direct   subject      of   the

  August Order.

37. Further,      the    TCTDC      record        proves    that     Hunter

  repeatedly filed documents in which she attempted to

  move her lawsuit forward and that she was blocked by

  the   Clerk     of    the   TCTDC         who   refused    to     perform

  ministerial duties.         There is no factual basis to sua




                                   - 18 -
  sponte        dismiss       Hunter’s           lawsuit          for     “want    of

  prosecution”.

38. In addition, Morales makes the ridiculous statement

  beginning on page 9 and continuing on page 10 of

  Appee    Brief    that       “nor     is       there      any    evidence       that

  Appellant       complied         with         the     requirements        of    the

  Travis County Local Rules to assign her motion to

  Judge Dietz or set such the matter for a hearing so

  that     it    might        be   ruled         on.”       This    statement      is

  ridiculous because Travis County Civ. Dist. Ct. Loc.

  Rule (“TCTDC Loc. Rule”) 2.6 sets forth the procedure

  for assigning a specific judge to a specific case.

  It does not establish a procedure for seeking relief

  directly       from     a    judge      when        the    Clerk      refuses    to

  perform       ministerial        duties.             TRCP    74       states    that

  “[w]hen a district clerk refuses to accept a pleading

  for    filing,    the       party     should          attempt      to    file   the

  pleading directly with the district judge, explaining

  in a verified motion that the clerk refused to accept

  the pleading for filing.” TRCP 74 does not specify

  which “district judge” the party must attempt to file


                                       - 19 -
  said pleading.           Any judge in the TCTDC, upon receipt

  of     receiving         a     request            for     relief       under      such

  circumstances has no basis upon which he can ignore

  having received said request for relief.

39. In addition,           TCTDC Loc. Rules                     2.1, 2.2, 2.4, and

  2.6, do not establish requirements; they establish

  procedures; TCTDC Loc. Rule 2.2 establishes that a

  party can set a matter for a hearing online using

  civilcourtsonline.org but this online service is only

  available to attorneys and Hunter is acting pro se

  and    is    not    an       attorney;            and    TCTDC      Loc.   Rule   2.2

  establishes         that      a    party          can    set    a    matter     for   a

  hearing by making an oral request. The facts show

  that that TCTDC Clerk would not respond to Hunter’s

  faxes       sent,    would         not      answer        the       telephone     when

  Hunter       called,          and    would              not     return     Hunter’s

  telephone messages.                See Appnt Brief p. 13, ¶ 29.

40. Finally, the Appellant’s Appendix page 109 shows

  that    Hunter      made       a    written             request      directly     with

  Judge Dietz that he hold a hearing on her MTR.

FIFTH FALSE AND FRAUDULENT POINT MADE IN APPEE BRIEF


                                           - 20 -
41. On      pages   3    and    4    of   the      Appee     Brief,   Morales

  falsely manipulates the issues.                    See Appee Brief pp

  3-4.      Morales claims that the TCTDC Clerk sent Hunter

  a request (“Request”) for a “copy of the petition for

  each party to be attached to the citation and the

  name and address of each party whom Appellant wished

  to have served...” and that Hunter characterized this

  Request      as   the    TCDC      Clerk’s       manipulation        of   the

  record and “to cause confusion.” See Appee Brief pp

  3-4.      Morales manipulates the facts to paint Hunter

  in    a   false       light   by    falsely       stating     that    “[n]o

  response to this letter [request] or any completed

  issuance request form appears in the record CR1-262;

  SuppCR1-10.”           Morales falsely twists the facts to

  make it look like the only reason why the TCTDC Clerk

  did    not   issue      citations           is   because    she     did   not

  receive a “response to this letter or any completed

  issuance request form”.

42. The TCTDC Clerk was required to provide Hunter with

  services without first requiring Hunter’s response to

  this Request.


                                     - 21 -
43. The TCTDC’s Request falsely implies that the TCTDC

  did not have the full names and addresses of the

  Defendants and did not have copies of the Pet DJ to

  attach to the citations.            The Pet DJ shows the full

  name and address of the Defendants to be served on

  pages 2 and 3.      See Appnt Appendix pp. 8 and 9 which

  show Pet DJ, p 2, ¶ 2; and p. 3 ¶ 7. The Defendants’

  full names are shown on the first page of the Pet DJ.

  See Appnt Appendix p. 7.       In addition, the Defendants

  to be served are public officials of Texas, who are

  located in Travis County, and their names and address

  are public information. Therefore, the TCTDC Clerk

  already knew the Defendants’ full names and addresses.

  Therefore, there was no reason to request the full

  name and address of the Defendants to be served.           In

  addition, neither the TRCP nor the TCTDC Loc. Rules a)

  require the plaintiff to provide the TCTDC Clerk with

  more than one original document, or b) authorize the

  TCTDC Clerk to require an indigent party to provide

  copies   of   the   original   complaint.    Notwithstanding,

  Hunter included two copies of the Pet DJ and two


                             - 22 -
  copies of the Motion IFP in the same mailing envelope

  when Hunter filed her original Pet DJ and Motion IFP

  with the TCTDC Clerk.            Therefore, there was no reason

  to   request     copies    of    Hunter.         Further,       the   TCTDC

  Clerk had sent Hunter many emails telling Hunter that

  she would not issue citations only because Hunter had

  not paid the TCTDC Clerk’s filing fee.                         See Appnt’s

  Appendix    p.    102     as    one    example.        The   TCTDC    Clerk

  falsely    inserted       this    Request        into    the    record   to

  manipulate     the   facts.      The      fact    is    that    the   TCTDC

  Clerk had everything she needed to issue citations

  and refused to issue citations only because Hunter

  had not paid the TCTDC Clerk’s filing fee. Page 102

  of the Appnt Appendix, which is dated June 25, 2013,

  does not ask Hunter to provide the full names and

  addresses of the parties to be served and does not

  ask Hunter to provide additional copies.

IRRELEVANT WORDS IN THE APPEE BRIEF

44. From the second paragraph of page 4 to the middle

  of page 5 of Appee Brief: these words are irrelevant

  to this appeal. They seem to provide only procedural


                                   - 23 -
  history of this court’s case 03-13-00468-CV. Hunter

  does not admit or deny the accuracy of these words

  because the petition for a writ of mandamus in TTCA

  case 03-13-00468-CV is not relevant to this direct

  appeal.

45. The second paragraph on page 5 of Appellee’s Brief

  is irrelevant to this appeal. Hunter does not admit

  or deny the accuracy of these words because they are

  not relevant to this direct appeal.

SIXTH   FALSE       AND    FRAUDULENT          POINT   MADE       IN   THE   APPEE

BRIEF

46. The     first     paragraph        of       page    6    of    Appee     Brief

  contains      a    false    statement.          The       Appellee     states:

  “[o]n September 26, 2014, thirty-two days after the

  dismissal of the case, Appellant filed a document

  entitled...”            The use of the word “filed” is false.

  Pursuant to TRCP 21a(b)(1), a document is filed when

  it is deposited in the mail. Hunter did not file said

  document      on        September       26,     2014.       Instead,       said

  document was marked by the TCTDC Clerk as having been

  received on September 26, 2014.


                                      - 24 -
47. The    second          paragraph         of    page       6    of    Appee     Brief

  falsely    states,         “[i]f      the        motion         had    been    timely

  filed on September 24...” said motion to reinstate

  (“MTR”) was timely filed.                       This is a false statement

  because the “motion” (i.e. MTR) was timely filed. The

  notice    of    dismissal            was       sent    to       Hunter    by     mail.

  Pursuant       to    TRCP       4    and        21a(c),         any    deadline    to

  perform    an       action      is    extended          by      three     days   when

  notice of the chance to perform such action is made

  my   mail.          Therefore,        Hunter’s          MTR       was    timely    if

  deposited in the mail no later than 33 days after

  August 25, 2014.             Therefore, if Hunter deposited her

  MTR in the mail on or before September 27, 2014, her

  MTR was timely filed pursuant to TRCP 4, 21a(c), and

  21a(b)(1).      Therefore,            if       the    TCTDC       Clerk    received

  Hunter’s MTR on September 26, 2014, it was received

  in   advance        of    the   filing          deadline         and    was    timely

  filed. Because Hunter’s MTR was timely filed, then

  according to the Appee Brief, footnote 10, Hunter’s

  Notice of Appeal (“NOA”) was timely filed.

SEVENTH FALSE AND FRAUDULENT POINT MADE IN APPEE BRIEF


                                        - 25 -
48. The Appellees’ footnote 8 contains manipulations of

  the facts to assert that Hunter has lied about the

  date of mailing of her MTR. This footnote claims that

  “[n]o such records or any other proof of date of

  mailing appear in the record of this case.” However,

  Hunter does not need to provide any proof of date of

  mailing because Hunter’s MTR was timely filed when

  she   deposited     her   MTR     in     the   mail   on   or   before

  September 27, 2014, pursuant to TRCP 4, 21a(c), and

  21a(b)(1).     And we know that Hunter deposited her MTR

  in the mail on or before September 27, 2014, because

  the TCTDC Clerk indicated receiving Hunter’s MTR on

  September 26, 2014.

EIGHTH FALSE AND FRAUDULENT POINT MADE IN APPEE BRIEF

49. The Appellees’ footnote 9 contains assertions that

  Hunter has lied about sending the letter to Judge

  Dietz   that   is   shown   in       Hunter’s    Appendix       p.   109

  (“Dietz Letter”). The Appellee implies that Hunter

  must be lying about having sent this Dietz Letter on

  the basis that this Dietz Letter does not appear in

  the “clerk’s record”.             Hunter’s initial brief and


                                  - 26 -
appendix were drafted by Hunter and certified under

penalty of perjury by Hunter.              Calling Hunter a liar

does not make Hunter a liar.               Also, the Appee Brief

admits    that   the    Appellees     believe     that   the   TCTDC

Clerk made an error with the first version of the

“clerk’s    record”     provided      in   this   Appeal    (“First

Clerk’s Record”). The Appee Brief states that the

Appellees believe that the TCTDC Clerk omitted parts

of the “clerk’s record” from the First Clerk’s Record.

See Appee Brief, Footnotes 5 and 7.                Obviously, the

First Clerk’s Record did not provide this court with

all the documents in the “clerk’s record”: the TCTDC

Clerk    provided   a   supplemental        “clerk’s     record”   in

this Appeal, upon the Appellees’ request, and such

supplement included documents specifically requested

by the Appellees that pre-dated the First Clerk’s

Record. The Appee Brief admits that it believes that

the TCTDC Clerk made errors with the First Clerk’s

Record but also relies upon the admittedly erroneous

First Clerk’s Record to assert that Hunter lied about

sending the Dietz Letter.


                             - 27 -
50. Even if Hunter lied about sending the Dietz Letter,

  (but Hunter certifies that she did not lie about this

  or    anything   else);        Judge     Dietz       was     required     by

  statute (TRCP 165a(3)) to hold a hearing on Hunter’s

  MTR. There is no statute or rule that required Hunter

  to perform any task to prompt Judge Dietz to perform

  a required ministerial duty.

51. This court’s record proves that the TCTDC contacted

  Hunter in January 2015 by telephone to schedule a

  hearing that this court directed it to hold and that

  it scheduled said hearing without first giving Hunter

  an    opportunity    to    participate         in     such    scheduling.

  See    motions   filed     by    Hunter        with    this     Court     on

  February 3, 4, and 5th, 2015, in which she asks for

  this Court’s assistance with scheduling said hearing.

  This proves that the TCTDC is capable of contacting a

  party    to   schedule     a     hearing       and     is    capable      of

  scheduling a required hearing without first requiring

  any specific action by the movant.                   TRCP 165a(3) does

  not   state   that   the    TCTDC        was   required       to   hold   a




                                  - 28 -
  hearing    on    Hunter’s    MTR       only   if   the    Hunter   took

  specific action.

52. In addition, the Dietz Letter (Appnt Appendix p.

  109)(and    attachments)      were        mailed    via    Certified,

  Restricted Delivery, Return Receipt Requested, first-

  class mail (see below) and faxed directly to Judge

  Dietz as shown on the Dietz Letter. These documents

  would appear in the “clerk’s record” only if Judge

  Dietz     gave   them   to    the        TCTDC     Clerk    to     file.




53. There are many reasons why the Dietz Letter may not

  be included in the “clerk’s record”.                      There is no

  basis to call Hunter a liar.



                                - 29 -
NINTH FALSE AND FRAUDULENT POINT MADE IN APPEE BRIEF

54. The top of page 7 of Appee Brief contains false

  statements.    The    Appellant        did    not     file   a     NOA   on

  December 1, 2014. Instead, the TCTDC Clerk indicated

  that she received Hunter’s NOA on December 1, 2014.

  Pursuant to TRCP 4, 21a(c), and 21a(b)(1); the date

  of filing is the date the item is deposited in the

  mail.   Please,      take   judicial         notice    of    the    Texas

  Supreme Court calendar for November 27th and November

  28th, 2014, which were a Thursday and Friday. The

  TCTDC was closed from November 27th to November 30th,

  2014.   If Hunter mailed her NOA on November 24, 2014,

  and if the TCTDC Clerk received the NOA on December 1,

  2014, the number of days during which the TCTDC was

  open from November 24, 2014, to December 1, 2014, not

  including the date of mailing, and including December

  1,   2014,   was   three    days.      The     NOA    was    apparently

  entered by the TCTDC Clerk only three business days

  after   Hunter     states    that      she    mailed     it.        Also,

  conspicuously and suspiciously, the TCTDC Clerk did

  not make part of the “clerk’s record” the mailing


                                - 30 -
  envelopes she received from Hunter. Obviously, the

  TCTDC Clerk preserved only parts of the record and/or

  provided this court with only parts of the record.

55. Hunter       also      filed     her     NOA    with     this     court

  electronically        on    November        24,    2014.     Therefore,

  pursuant to TRAP 25.1(a), Hunter’s NOA was filed with

  the TCTDC on November 24, 2014. The Appellee admits

  that Hunter’s NOA was timely filed on November 24,

  2014.    See     Appee     Brief      p.    7,    Footnote    10.    The

  Appellees’ assertion that Hunter’s NOA was untimely

  filed on December 1, 2014, with the TCTDC (see Appee

  Brief    p.    7,   top)   contradicts          Appellees’   assertion

  that Hunter’s NOA was timely filed on November 24,

  2014. See Appee Brief p. 7, Footnote 10.

56. Obviously, the Appee Brief takes this court on a

  futile        circular     journey         of     contradiction      and

  confusion with the sole purpose of deceiving this

  court.

TENTH FALSE AND FRAUDULENT POINT MADE IN APPEE BRIEF

57. The Appee Brief implies that Hunter agreed to pay

  the TCTDC Clerk’s filing fee. See Appee Brief p                       3,


                                   - 31 -
 footnote 3. And the basis for this false assertion is

 the existence of a document, apparently signed by

 someone    who   does    not   provide       her   last    name,   who

 states that Hunter agreed by telephone to pay the

 TCTDC Clerk’s filing fee.               See Appee Brief p. 3,

 footnote 3 and Appnt Appendix p. 128.

58. Let’s first look at the facts. Appnt Appendix p.

 128 is dated June 19, 2013. It states that Cristina M.

 had a telephone conversation with Hunter on June 7,

 2013, during which Hunter agreed to pay the TCTDC

 Clerk’s filing fee.            But this Appendix p. 128 is

 fraudulent.      Appnt   Appendix       p.   102   shows    an   email

 Hunter received from Brooke Daniel who worked at the

 TCTDC     Clerk’s office that is dated June 25, 2013. It

 states that Hunter’s “Affidavit of Inability to pay

 costs was not approved.”            The Appnt Appendix pp. 98-

 99 shows a two-page fax dated June 16, 2013, which

 Hunter sent to every court district in TCTDC in which

 Hunter states that she believes that her Pet DJ and

 motions have been lost and not docketed; and Hunter

 asks every district to “look for my civil petition


                                - 32 -
  and three motions and docket them expeditiously.” The

  electronic correspondence and facsimiles to and from

  the TCTDC Clerk establish that the Appnt Appendix p.

  128 is false and fraudulent.

59.        Hunter has always stated that Appnt Appendix p.

  128 which states that Hunter agreed by telephone to

  pay   the     TCTDC    Clerk’s      filing        fee    contains   false

  statements and is fraudulent.                Hunter never agreed on

  June 7, 2013, (or any other date) to pay the TCTDC

  Clerk’s filing fee. Hunter filed a Motion IFP. Hunter

  filed no documents indicating that she agreed to pay

  the   TCTDC    Clerk’s      filing        fee.     The    TCTDC    Clerk’s

  record      shows     no   instances        in    which    Hunter    sent

  payment to the TCTDC Clerk.                 An unverified statement

  made by someone other than Hunter (Cristina M.) which

  states that Hunter agreed to pay the TCTDC Clerk’s

  filing fee has no evidentiary value.

60. Further,      the    record    in       TTCA    case    03-13-00468-CV

  shows that the clerk of this court sent a letter

  dated     September        6,   2013,        to    the     TCTDC    Clerk

  requesting that the “District Clerk’s Office” file a


                                   - 33 -
  response to Hunter’s petition for a writ of mandamus.

  See Exhibit A.           The “District Clerk’s Office” did not

  file     a   response.       Please,          take     judicial      notice.

  Therefore,         the     TCTDC        Clerk’s       Office      knowingly

  defaulted on Hunter’s petition for a writ of mandamus

  and therefore admitted that the TCTDC Clerk violated,

  among other things, TRCP 145a, and that Hunter did

  not    agree      by   telephone        to    pay    the     TCTDC   Clerk’s

  filing fee.

ELEVENTH FALSE AND FRAUDULENT POINT MADE IN APPEE BRIEF

61. Page       ii    falsely        states        that       Hunter     waived

  complaints on appeal due to inadequate briefing.                           It

  is not clear exactly what the Appellees classify as

  inadequate        briefing.       The       Appnt    Brief    follows     the

  format dictated by the TRAP and clearly sets forth

  violations of, inter alia, more than one significant

  TRCP and clearly establishes reversible error.

62. Page ii falsely states that Hunter made no showing

  of reversible error. The fact that the TCTDC failed

  to    conduct     the     required       hearing      pursuant       to   TRCP

  165a(3)      is    just     one     specific         reversible       error.


                                     - 34 -
  Perhaps the Appnt Brief did not explicitly refer to

  this as “reversible error”. But a “reversible error”

  is a “reversible error” regardless of what label it

  is given. Names of things do not affect what they

  really are. See e.g. “A rose by any other name would

  smell as sweet.”       William Shakespeare's play Romeo

  and Juliet; "When I see a bird that walks like a duck

  and swims like a duck and quacks like a duck, I call

  that bird a duck." - James Whitcomb Riley, American

  poet, writer, and best-selling author.

TWELFTH FALSE AND FRAUDULENT POINT MADE IN APPEE BRIEF

63. The bottom of page 13 of Appee Brief contains false

  and    illogical    statements        and   argument:   “...are

  premised on Appellant’s erroneous assertion that she

  is indigent; an assertion which has been found to be

  false, as evidence by the trial court’s finding of

  February 19, 2015. SuppCR3-4”          First, the trial court

  did not find such an assertion to be “false”. Please,

  take   judicial    notice.        Second,   Hunter   filed   her

  Motion IFP in June 2013. The TCTDC Clerk was required

  pursuant to TRCP 145a to issue citations in 2013.            No


                               - 35 -
  order entered by the TCTDC dated in February 2015 is

  relevant    to    the   TCTDC     Clerk’s      failure    to   issue

  citations in June 2013.           For one reason, TRCP 145(d)

  requires either the TCTDC Clerk or the adverse party

  to    contest    Hunter’s    Motion      IFP    in   writing    and

  requires that a hearing be held on the contest.                 And

  no contest was filed at any time in the TCTDC.                  The

  Appellees waived their right to assert that Hunter is

  not     indigent.           Waiver      is      an       intentional

  relinquishment of right. See Palladian, 165 S.W.3d at

  434; see also Jernigan v. Langley, 111 S.W.3d 153,

  156 (Tex.2003); Sun Exploration & Prod. Co. v. Benton,

  728 S.W.2d 35, 37 (Tex.1987) which establish that the

  Appellees waived their right to assert that Hunter is

  not indigent.

64. Also, the statement in the Appee Brief at the top

  of page 3 is false. It states, “A notation appears on

  the copy of the motion in the record, which reads,

  ‘Approved       with    payment       plan.     6/18/13.’      CR71”

  (footnote reference omitted)             It is false for many

  reasons. One main reason it is false is that this


                               - 36 -
  statement seems to falsely imply that is relevant to

  this    appeal     whether    or       not    the    TCTDC    Clerk      has

  authority    to    “approve”       a    Motion      IFP.     This   is   an

  appeal of the August Order, not of the TCTDC Clerk’s

  refusal    to     perform    ministerial         duties.      Also,      the

  Appee    Brief    is   attempting        to    use    this    appeal     to

  assert the defense it would have asserted during a

  hearing on Hunter’s MTR. But the Appellees knowingly

  refused     to    defend     Hunter’s         MTR.     Waiver       is   an

  intentional relinquishment of right. See Palladian,
165 S.W.3d at 434; see also Jernigan v. Langley, 111
S.W.3d 153, 156 (Tex.2003); Sun Exploration & Prod.

  Co. v. Benton, 728 S.W.2d 35, 37 (Tex.1987) which

  establish that the Appellees waived their right to

  assert the defense for the first time in this appeal

  that they were permitted to assert in the TCTDC.

SUMMARY

65. The Appee Brief is a compilation of lies and false

  argument. Lying and making false argument are not

  legal strategies. They are crimes (known as perjury)

  and     violations     of    Texas       Disciplinary          Rules     of


                                 - 37 -
  Professional Conduct, including but not limited to

  Rule 3.03 “Candor Toward the Tribunal”.

PRAYER.

66. Hunter respectfully requests that this Court take

  jurisdiction of this case, and that upon reviewing

  this matter: (1) grant this Petition, (2) reverse

  the     Order    of    Dismissal,           (3)    direct    the     TCTDC   to

  direct the Clerk to (a) issue citations in TCDC case

  D-1-GN-13001957, (b) cause service of process upon

  the     defendants      in    TCDC      case       D-1-GN-13001957,          (c)

  provide Hunter with all customary services provided

  any other party without charge, (d) provide Hunter

  with free access to http://www.idocket.com so that

  Hunter     can    view       her    case          progress,     or    in     the

  alternative,          send   Hunter          a     weekly     statement      by

  facsimile at 703-997-5999 that accurately reflects

  the activity of any cause pending in which Hunter is

  a party, (4) direct the TCTDC to enter an order that

  transfers        this        lawsuit          to      this      Court        for

  adjudication since the TCTDC has refused to comply

  with     the     United       States             Constitution        and     the


                                     - 38 -
  aforementioned TRCP’s and has refused to perform its

  ministerial duties to adjudicate this lawsuit since

  June   2013,   (5)      award       Hunter   her   reasonable

  attorney's fees and costs, and (6) award Hunter such

  further relief to which she may be entitled.

Respectfully Submitted,

/s/ Chase Carmen Hunter

Chase Carmen Hunter
Appellant, pro se
340 S. Walnut Ave. #9039 :: Walnut, CA 91789
Tel: 707-706-3647 :: Fax: 703-997-5999
Email: Chase_Hunter@yahoo.com

                     CERTIFICATION
I, Chase Carmen Hunter, certify that I have reviewed
this Reply and conclude that every factual statement in
the Reply is supported by competent evidence included
in the appendix or record.


______________________
Chase Carmen Hunter

                     CERTIFICATION
I, Chase Carmen Hunter, swear under penalty of perjury
that the document shown in the one exhibit is true and
accurate.


______________________
Chase Carmen Hunter




                             - 39 -
    CERTIFICATION IN COMPLIANCE WITH TEX. R. APP. P
               9.4(i)(2)(B) and 9.4(i)(3)


I, Chase Carmen Hunter, certify       that   this   Reply
contains 6,829 words and 37 pages.



Chase Carmen Hunter

                CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the
foregoing Reply was served upon the parties shown below
as indicated:


Cynthia A. Morales, Assistant Attorney General
By Efile on April 9, 2015
Cynthia.Morales@texasattorneygeneral.gov
Facsimile: (512) 477-2348




Chase Carmen Hunter




                          - 40 -
                                                                                                 FILE COPY




                                        COURT OF APPEALS
                                              THIRD DISTRICT OF TEXAS
                                              P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                      www.3rdcoa.courts.state.tx.us
                                                            (512) 463-1733



J. WOODFIN JONES, CHIEF JUSTICE                                                    JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
JEFF L. ROSE, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
                                          September 6, 2013

Ms. Sara Shiplet Waitt                                     The Honorable Amalia Rodriguez-Mendoza
Tx Dept Of Insurance                                       Civil District Clerk
P.O. Box 149104                                            Travis County Courthouse
Austin, TX 78714-9104                                      P. O. Box 1748
* DELIVERED VIA E-MAIL *                                   Austin, TX 78767
                                                           * DELIVERED VIA E-MAIL *


RE:      Court of Appeals Number:      03-13-00468-CV
         Trial Court Case Number:      D-1-GN-13-001957
Style:    In re Chase Carmen Hunter
          v.


Dear Counsel and Honorable Amalia Rodriguez-Mendoza:

        The Court requests that real party in interest and the District Clerk’s Office file a response to
relator’s petition for writ of mandamus that was filed in this court July 15, 2013. Please file your
response with the Clerk of this Court on or before Friday, September 20, 2013.


                                                        Very truly yours,

                                                        JEFFREY D. KYLE, CLERK

                                                        BY:   Amy Strother
                                                              Amy Strother, Deputy Clerk




cc:      Ms. Chase Carmen Hunter
                                                                                         EXHIBIT A